DETAILED ACTION
This office action is in response to the amendment filed October 18, 2022 in which claims 1, 3, 5-9, 11-18, and 20 are presented for examination and claims 2, 4, 10, and 19 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-8, 17, 18, and 20 are allowed (claim 17 is allowed subject to a claim objection for minor informalities, see below).
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s First Argument:  Rejection of the claims under 35 USC 112(b) should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Second Argument:  Rejection of the claims under 35 USC 103 over US Pub No. 2017/0216707 Mustac in view of US Pub No. 2015/0272258 Preisler should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments are persuasive as to claims 1, 3, 5-8, 17, 18, and 20 and moot as to claims 9 and 11-16 because Preisler is not relied upon in this office action to reject any claims.

Applicant’s Third Argument:  Rejection of claim 9 for non-statutory double patenting over USPN 10,709,193 in view of Preisler should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9, lines 15-16, the word “and” between the phrases “the exterior upper section” and “the interior upper section” is omitted, presumably as the result of an inadvertent error by Applicant.
Claim 17 is objected to because of the following minor informalities:  Claim 17, line 15 includes an additional space between the word “bracket” and a comma. This additional space should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2017/0216707 Mustac in view of US Pub No. 2018/0140037 Frieder, JR et al.
To claim 9, Mustac discloses a helmet for a goalie (1, note paragraph 11) comprising:
a head protective outer shell (2) defining an interior space (14, note paragraph 12 and figures 3-5 illustrating interior space 14 within outer shell 2), the head protective outer shell configured to completely circumscribe a head of a goalie (note paragraph 12 and as reasonably seen in figures 2-5, shell is illustrated as a single piece having multiple sections), said head protective outer shell comprising:
	an exterior portion comprising an exterior lower section (exterior section including exterior lower front section 4) and an exterior upper section (exterior upper section including top section 6), wherein the exterior upper section is curved (note as reasonably seen in figures 2-3), and
	an interior portion (portion opposite exterior portion defining in part interior space 14) opposite the exterior portion comprising an interior lower section (interior portion of lower section 4 note paragraph 17 and figure 5) and an interior upper section (interior portion of 2 opposite exterior portion top section 6 partially defining interior space 14), and
	a window (12) formed in the head protective outer shell (note paragraph 12 and figures 3-5), wherein the window is surrounded by the exterior lower section, the exterior upper section, the interior lower section, and the interior upper section (note figures 2-3 and 5);
wherein the interior lower section is adapted to receive a strapless chin cup support bracket disposed entirely beneath the window (note figures 5-6 and paragraph 17) formed in the head protective outer shell, the strapless chin cup support bracket comprising dual arm members (46,48) positioned entirely beneath the window, the strapless chin cup support bracket configured to interface with a removable chin cup and secure the removable chin cup to the strapless chin cup support bracket (note paragraph 17 and figures 5-6). 
Mustac fails to explicitly disclose a shock membrane coupled with the interior upper section, the shock membrane comprising a honeycomb design, the shock membrane comprising a plurality of manipulable members and a bottom portion, each manipulable member of the plurality of manipulable members adaptable to match a curvature of the exterior upper section and an interior upper section, the bottom portion adapted to match a second curvature of a top portion of the window formed in the head protective outer shell.
However, Frieder teaches a helmet (300) (para. 0051) comprising a shock membrane (annotated Figures 11A-11B, see below) (see also Figures 2A-22C; paras. 0048-0106) comprising a plurality of manipulable members (110) (paras. 0057, 0067-0068, 0076) and a bottom portion (annotated Figures 11A-11B) each manipulable member of the plurality of manipulable members adaptable to match a curvature of the exterior upper section and an interior upper section (see especially Figures 8-11B; paras. 0057, 0067-0068, 0076), the bottom portion adapted to match a second curvature of a top portion of the window formed in the head protective outer shell (annotated Figure 11B; paras. 0052-0053; Examiner respectfully notes that Frieder discloses that impact attenuation articles 101 may have any shape to conform to the helmet shell and asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the shock member to be shaped to conform to any perimeter edge, window, or other opening of the helmet to provide maximum coverage/protection of the wearer’s head while not covering any openings or extending beyond the perimeter edges of the helmet; Examiner further respectfully notes that Applicant has not disclosed any criticality for the bottom portion of the shock membrane to match the second curvature of the top portion of the window).
Mustac and Frieder teach analogous inventions in the field of helmets.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the helmet of Mustac to include a shock membrane as taught by Frieder because Frieder teaches that this configuration is known in the art and desirable as a lightweight impact attenuation article that provides protection over multiple impacts (para. 0003).

    PNG
    media_image1.png
    919
    576
    media_image1.png
    Greyscale

To claim 11, the modified invention of Mustac (i.e. Mustac in view of Frieder, as detailed above) further teaches a helmet further comprising: 
an elliptical, free, floating head framing member shaped to conform to a back of the head of the goalie, the head framing member located within the interior space (note paragraph 13 and figure 4 of Mustac).

To claim 12, the modified invention of Mustac (i.e. Mustac in view of Frieder, as detailed above) further teaches a helmet wherein the shock membrane is flush against the interior upper section (see especially Figure 11B of Frieder).

To claim 13, the modified invention of Mustac (i.e. Mustac in view of Frieder, as detailed above) further teaches a helmet further comprising:
padding positioned in the interior space, the padding coupled with the shock membrane (annotated Figures 11A-11B; Examiner respectfully notes that in a fully assembled configuration of helmet 300 all elements of helmet 300 are considered to be “coupled” with all other elements of helmet 300 regardless of whether they are in direct physical contact with one another; Examiner further respectfully notes that claim 13 is a “comprising” claim).

To claim 14, the modified invention of Mustac (i.e. Mustac in view of Frieder, as detailed above) further teaches a helmet wherein the strapless chin cup support bracket is formed from a molded pliable material (note paragraph 17 and figures 5-6 of Mustac).

To claim 15, the modified invention of Mustac (i.e. Mustac in view of Frieder, as detailed above) further teaches a helmet wherein the exterior upper section comprises a convex curvature (note figure 3 of Mustac).

To claim 16, the modified invention of Mustac (i.e. Mustac in view of Frieder, as detailed above) further teaches a helmet wherein the exterior upper section is curved to deflect objects upon impact (note figure 3 of Mustac).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,709,193 (hereafter the 193 patent) in view of Frieder. 
To claim 9, the 193 patent discloses a helmet for a goalie (1, C5 L25) comprising:
a head protective outer shell (2) defining an interior space (C5 L25-26), the head protective outer shell configured to completely circumscribe a head of a goalie (C5 L26-27), said head protective outer shell comprising:
	an exterior portion comprising an exterior lower section and an exterior upper section (C5 L28-40), wherein the exterior upper section is curved (C5 L26-27 indicate the outer shell completely circumscribes the head of a goalie indicating the upper section is curved), and
	an interior portion opposite the exterior portion comprising an interior lower section and an interior upper section (note C5 L28-40 disclose the claimed sections of the shell and C5 L25-27 indicate the outer shell completely circumscribe a head of a goalie thus the outer shell defines interior sections surrounding the interior space corresponding to the outer shell exterior sections), and
	a window (12) formed in the head protective outer shell (C5 L40-42), wherein the window is surrounded by the exterior lower section, the exterior upper section, the interior lower section, and the interior upper section (C5 L40-42 note that the window is completely surrounded by at least the lower front section and the upper front section, as the sections discussed in C5 L25-40 are unitary construction and circumscribe the head of a goalie the remaining section surround the window as claimed);
wherein the interior lower section is adapted to receive a strapless chin cup support bracket disposed entirely beneath the window formed in the head protective outer shell (note C5 L50-64), the strapless chin cup support bracket comprising dual arm members (46,48) positioned entirely beneath the window, the strapless chin cup support bracket configured to interface with a removable chin cup and secure the removable chin cup to the strapless chin cup support bracket (see C5 L40-42). 
The 193 patent fails to explicitly disclose a shock membrane coupled with the interior upper section, the shock membrane comprising a honeycomb design, the shock membrane comprising a plurality of manipulable members and a bottom portion, each manipulable member of the plurality of manipulable members adaptable to match a curvature of the exterior upper section and an interior upper section, the bottom portion adapted to match a second curvature of a top portion of the window formed in the head protective outer shell.
However, Frieder teaches a helmet (300) (para. 0051) comprising a shock membrane (annotated Figures 11A-11B, see below) (see also Figures 2A-22C; paras. 0048-0106) comprising a plurality of manipulable members (110) (paras. 0057, 0067-0068, 0076) and a bottom portion (annotated Figures 11A-11B) each manipulable member of the plurality of manipulable members adaptable to match a curvature of the exterior upper section and an interior upper section (see especially Figures 8-11B; paras. 0057, 0067-0068, 0076), the bottom portion adapted to match a second curvature of a top portion of the window formed in the head protective outer shell (annotated Figure 11B; paras. 0052-0053; Examiner respectfully notes that Frieder discloses that impact attenuation articles 101 may have any shape to conform to the helmet shell asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the shock member to be shaped to conform to any perimeter edge, window, or other opening of the helmet to provide maximum coverage/protection of the wearer’s head while not covering any openings or extending beyond the perimeter edges of the helmet; Examiner further respectfully notes that Applicant has not disclosed any criticality for the bottom portion of the shock membrane to match the second curvature of the top portion of the window).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the helmet of the 193 patent to include a shock membrane as taught by Frieder because Frieder teaches that this configuration is known in the art and desirable as a lightweight impact attenuation article that provides protection over multiple impacts (para. 0003).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732